                                                                       p        : L 1             fil
                                                                       p
                    IN THE UNITED STATES DISTRICT COURT                       AUG 2 6 2019
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division                           CLERK, U.S. DISTRICT COURT
                                                                               RICHMOND, VA

HENRICO COUNTY SCHOOL BOARD,


      Plaintiff,

V.                                             Civil Action No. 3:18-cv-110


GREGORY MATTHEWS,
et al.,

      Defendants.


                            MEMORANDUM OPINION


      This matter is before the Court on SA'AD EL-AMIN'S MOTION TO


ALTER OR AMEND JUDGMENT (ECF No. 212).             The Court has reviewed the

supporting, opposing, and reply memoranda. The Court will dispense

with oral argument because the facts and legal contentions are

adequately     presented   in     the    materials   before      the    Court,       and

argument    would    not aid      in    the   decisional    process.         For     the

following    reasons,     SA'AD    EL-AMIN'S      MOTION    TO   ALTER     OR     AMEND

JUDGMENT (ECF No. 212) will be denied.

                                   BACKGROUND


      A.    Factual Background

      This case is an appeal of a due process hearing in which the

Matthews claimed that Plaintiff Henrico County School Board (the

''School Board") was not providing their autistic son, G.M., a free

appropriate public education ("FAPE"), which is a requirement for

all   public    schools    under       the    Individuals    with      Disabilities
Education Act ("IDEA") /   20 U.S.C. § 1400, et seq.         The Matthews

were not satisfied with G.M.'s progress under the School Board's

program, so they initiated a due process hearing under IDEA.            The

administrative hearing officer who presided over the due process

hearing agreed with the Matthews, holding that the School Board

failed to provide G.M. a FAPE and awarding G.M. private school

placement as a compensatory service for the School Board's failure.

After that hearing officer's decision, the Faison School allowed

G.M. to attend for free, which he did from January 28, 2018 to May

11, 2018.   The School Board never paid for G.M. to attend Faison.

     Sa-ad El-Amin ("El-Amin") is a non-party to this case.             He

previously was an "advocate," along with Kandise Lucas ("Lucas"),

in the due process hearing brought by the Matthews under IDEA.          He

is a disbarred lawyer, and thus may neither practice law nor give

legal advice. However, advocates can provide assistance in special

education due process hearings under 20 U.S.C. § 1414(d)(1)(B)(vi)

of IDEA (which provides that members of the child's "individualized

education   program   team"   can   include    "individuals     who   have

knowledge   or special expertise    regarding    the   child,   including

related services personnel as appropriate") and Va.             Code Ann.

§ 22.1-214 (which says "parents . . . shall have the right to be

represented by legal counsel or other representative before such

hearing   officer[s].").      Representation    in   those   hearings   by

advocates does not constitute the practice of law because the text
of Va. Code Ann. § 22.1-214 makes representation in these hearings

an   explicit   exception   to   the   general   rule   that   persons   not

authorized as attorneys cannot practice law.            See id.; Va. Code

Ann. § 54.1-3904.    Neither IDEA nor Virginia law authorizes these

advocates to represent the parents once the matter is appealed to

federal court.    See 20 U.S.C. § 1414(d)(1)(B)(vi) (stating that an

individual who has knowledge or special expertise regarding the

child can be part of the individualized education program team,

but nowhere saying that advocates can represent the parents after

they are represented by legal counsel); Va. Code Ann. § 22.1-214

(stating that acting as an advocate in a due process hearing is an

exception to Virginia's law against the unauthorized practice of

law).    Further, only licensed lawyers admitted to practice may

represent a party to a case that is filed in this Court.             Local

Civil Rule 83.1(A), (B), (D), (F), (H).

      During the course of this case, the parties were required to

meet with Magistrate Judge Roderick C. Young to discuss settlement.

That occurred on July 20, 2018.        During the settlement conference,

indeed, well into it and after many substantive agreements had

been reached, it was disclosed that, during the pendency of the

case, the Matthews and G.M. had relocated from. Henrico County to

New Kent County and that New Kent County was to provide G.M. with

an education at the Faison School.          The Matthews signed a lease
for the New Kent property on March 13, 2018, started to move as

early as May, and finished the move by mid-May.

     The settlement talks immediately collapsed,because the School

Board considered that, under IDEA, it no longer was obligated to

provide a FAPE to G.M. for the reason that he was no longer a

resident of Henrico County.         Thereafter, upon agreement of the

parties, by counsel, the case was dismissed as- moot.              The School

Board then moved for sanctions against the Matthews, Lucas, and

El-Amin.   After   the   Court   denied   the   School   Board's   motion for


sanctions against El-Amin, he filed the pending Motion against the

School Board as well as against Reed Smith LLP, the School Board's

law firm, and against Kathleen Mehfoud, Alison Toepp, and LaRana

Owens, lawyers who work at Reed Smith.

     In response to the revelation regarding the move, the Court

allowed the School Board to conduct limited discovery and to file

any motions related to this revelation that were necessary for the

Court to consider.       The   Court allowed    the   School Board   to take


depositions of, and to subpoena any documents from, the Matthews,

Lucas, El-Amin, and Hodges related to the change in residence by

the Matthews.   ORDER dated July 23, 2018 (ECF No. 79).

     After the completion of discovery about the move to New Kent

County, the School Board filed HENRICO COUNTY SCHOOL BOARD'S MOTION

FOR SANCTIONS (ECF No. 129) against El-Amin, among others.                The

Court heard that motion on December 4, 2018, and the Court held
that El-Amin would not be sanctioned.     December 4, 2018 Tr. (ECF

No. 163) at 111.

     B.     Procedural Background Of This Motion

     El-Amin filed SA'AD EL-AMIN'S MOTION FOR SANCTIONS (ECF No.

164).     The Court reviewed the supporting, opposing, and reply-

memoranda, and argument was heard on April 29, 2019.     Afterward,

the Court denied the motion.    See Memorandum Opinion (ECF No. 203)

at 1.     The Court held: (1) the School Board's argument that the

Matthews' move out of Henrico County mooted the case was not a

"bogus argument" as El-Amin alleged (indeed, all parties agreed

the case was moot); and (2) the School Board's motion for sanctions

against El-Amin was not "completely groundless" because the School

Board had a good-faith basis for seeking sanctions against him.

See generally id.

     Afterward, El-Amin filed SA'AD EL-AMIN'S MOTION TO ALTER OR

AMEND JUDGMENT (ECF No. 212).   The School Board responded, and El-

Amin replied.

                             DISCUSSION


     El-Amin asks the Court to alter the judgment under Fed. R.

Civ. P. 59(e).      Granting a motion to amend a judgment is an

extraordinary remedy that is sparingly used.    Pacific Ins. Co. v.

Am. Nat'l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998). Motions

under Rule 59 are not used to "'relitigate old matters, or to raise

arguments or present evidence that could have been raised prior to
entry     of   judgment,
                       '   or    'if   it     would    serve    no     useful

purpose.'"     Bolls v. Street, No. 3:10-cv-550, 2010 WL 5211481, at

*1 (E.D. Va. Dec. 16, 2010) (quoting Sun Yung Lee v. ZOM Clarendon,

L.P., 665 F. Supp. 2d 603, 616 (E.D. Va. 2009)), aff'd, 417 F.

App'x 313 (4th Cir. 2011).      "A district court has the discretion

to grant a Rule 59(e) motion only in very narrow circumstances;

'(1) to accommodate an intervening change in controlling law; (2)

to account for new evidence not available at trial; or (3) to

correct a clear error of law or prevent manifest injustice.'"           Hill

V. Braxton, 277 F.3d 701, 708 (4th Cir. 2002) (quoting Collison v.

International Chemical Workers Union, 34 F.3d -233, 236 (4th Cir.

1994)).    The only possible basis for relief here is the "clear

error" standard.


     El-Amin's     arguments    boil   down    to     nothing   more    than

relitigating the issues already presented to the Court.          He argues

that the Court clearly erred by not granting his sanctions motion

and by holding that the School Board's motion for sanctions was

not meritless.    See SA'AD EL-AMIN'S MEMORANDUM IN SUPPORT OF MOTION


TO ALTER OR AMEND JUDGMENT (EOF No. 213) at 2-"4.          But, there was

a basis for sanctions contained in the         School Board's sanction

motions even though the Court ultimately ruled that El-Amin should

not be sanction, a fact about which he appears to be ungrateful.

Further, he argues that the Court clearly erred by stating that

the Court "may have erred in denying the School Board's motion to
sanction    El-Amin"   because   El-Amin     uses   the   title    ^'JD"   in   his

signature line.    Id. at 2-4.      But he provides no citation or legal

support for why the Court's statement was a clear error when it is

possible that his use of "JD" could be confusing to non-lawyers

who might think he has the ability to practice law in Virginia,

especially considering      that,    in    the   letterhead,      he   calls    his

business "SLC Associates" and refers to it as a "firm."                See Sa'ad


El-Amin Letter (EOF No. 213-1).           Even though the School Board did

not raise this issue in its original motion for sanctions, that

usage could have been brought as a basis for sanctions and was,

therefore, not a clear error by the Court.                And, upon further

reflection, the use of the term "JD", and the related reference to

"SLC Associates" as a firm by a disbarred lawyer" could be construed

as practicing law without a license.             It then was not error for

the Court to have made the reference about which El-Amin complains.

     Accordingly, because El-Amin has failed to identify a "clear

error" of law, the judgment will not be altered under Fed. R. Civ.

P. 59(e).
                            CONCLUSION


     For the foregoing reasons, SA'AD EL-AMIN'S MOTION TO ALTER OR

AMEND JUDGMENT (EOF No. 212) will be denied.



                                             /s/     p-if
                              Robert E. Payne
                              Senior United States District Judge


Richmond, Virginia
Date; August         2019
